ORDER
PER CURIAM.
Edward Davis III appeals the trial court’s judgment sustaining the Director of Revenue’s revocation of his driving privileges pursuant to Section 577.041 RSMo (Cum.Supp.1997). We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b)(1).